DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groups I (Claims 1, 3-5, 11, 13, 21-25) in the reply filed on 1/14/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim6 of U.S. Patent No. 10663210. Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1 of the present application is anticipated by claim 6 of U.S. Patent No. 10663210.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 2, but claim 2 is cancelled. Claim 4 is interpreted to depend from claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippmann (US 2018/0320949).
Regarding claim 1, 
Referring to Figs. 2-4, 10-11, Tippmann teaches an apparatus for cooling items (e.g. a freezer warehouse or blast room, see par. 3), the apparatus comprising: a housing 14 defining a bay space (e.g. the bay space for pallets within the housing) and including a plurality of rows (not labeled) in the bay space, each of the plurality of rows configured to hold one or more pallets 52 of items to be cooled; at least one fan 12 arranged away from the bay space and configured to circulate air through the bay space in the housing, the at least one fan operable to pull the air from a rearward region of the bay space (e.g. a region located at an upstream side of the flow of air 16) and discharge the air toward an opposite forward region (e.g. the region located at a downstream side of the flow of air 16) of the bay space; and a plurality of channels 102 arranged between the rearward region of the bay space and the at least one 
Regarding claim 3,
Tippman teaches wherein the plurality of channels each has a width that gradually becomes smaller from a drawing end (e.g. an end adjacent airflow A1) adjacent the rearward region of the bay space to an opposite discharging end 138 adjacent the at least one fan 12.
Regarding claim 13,
Tippmann teaches wherein the apparatus is configured as a blast freezer (see par. 3).
Regarding claim 21,
Tippmann teaches wherein the first direction is opposite to the second direction.
Regarding claim 22,
Tippmann teaches wherein the at least one fan is configured to, in the first operational mode, direct air flow from the rearward region of the bay space toward the at least one fan through the fluid pathway, and, in the second operational mode, direct air flow from the at least one fan toward the rearward region of the bay space through the fluid pathway (impliedly taught in par. 54).
Regarding claim 23
Tippmann teaches wherein the plurality of modes includes a third operational mode in which the at least one fan is stopped (e.g. when power is not being applied to a fan motor, impliedly taught in par. 54).
Regarding claim 24,
Tippman teaches wherein the at least one fan includes a reversible fan configured to direct air in the first and second directions (impliedly taught in par. 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippmann in view of  Ledbetter (US 5826432).
Regarding claim 4, 
Tippmann does not teach wherein the plurality of channels includes one or more walls curved between the drawing end and the discharging end. 
Ledbetter, directed to a blast chiller, teaches the use of a curved wall 274 which reduces the turbulence associated with sharp, 90-degree corners.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Tippmann by Ledbetter with the motivation of reducing turbulence associated with the corners of the plurality of channels. 
Claims 1, 5, 11, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tippmann ‘784 (US 2011/0107784) in view of Tippmann (US 2018/0320949).
Regarding claim 1, 
Referring to Figs. 2-3, 5 Tippmann ‘784 teaches an apparatus for cooling items, the apparatus comprising: a housing 30 defining a bay space (not labeled) and including a plurality of rows (e.g. the rows for pallets 20) in the bay space, each of the plurality of rows configured to hold one or more pallets of items 20 to be cooled; at least one fan 32 arranged away from the bay space and configured to circulate air through the bay space in the housing, the at least one fan operable to pull the air from a rearward region of the bay space and discharge the air toward an opposite forward region of the bay space. 
Tippman ‘784 does not teach a plurality of channels arranged between the rearward region of the bay space and the at least one fan, each of the plurality of channels defining a fluid pathway from a 
Referring to Figs. 10-11, Tippmann, directed to a blast freezer, teaches a plurality of channels 102 arranged between a rearward region of a bay space and a fan 12, each of the plurality of channels defining a fluid pathway (e.g. pathway A0) from a corresponding row of a plurality of rows to the fan and configured to direct air flow from the rearward region of the bay space to the fan through the fluid pathway. Tippman also teaches wherein a fan is configured to selectively operate in a plurality of modes including a first operational mode and a second operational mode (e.g. is capable of being reversed, see par. 54), wherein the at least one fan is configured to create air flow in a first direction in the first operational mode and in a second direction in the second operational mode.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Tippmann ‘784 by Tippmann with the motivation of modularly and selectively inducing airflow through a pallet of products (see Tippmann par. 39) while selectively choosing the side of the pallet to be on a windward side of an airflow and thereby purging any accumulated debris on the windward side. 
Regarding claim 5,
Tippmann ‘784 teaches an intake plenum 31 having forward and rearward ends, the forward end being in communication with the forward region of the bay space, and the rearward end being in communication with the rearward region of the bay space, wherein the at least one fan 32 is arranged to flow air from the rearward end of the intake plenum toward the forward end of the intake plenum, 
Regarding claim 11,
Tippmann ‘784 teaches a door (impliedly taught in Fig. 5) configured to selectively open or close an entrance of the housing through which the items are moved into the bay space, the entrance arranged closer to the forward region of the bay space than the rearward region of the bay space.
Regarding claim 21, 25,
Tippmann ‘784 as modified above teaches wherein the first direction is opposite to the second direction, wherein the at least one fan concludes a booster fan configured to direct air in a direction opposite to a direction of air circulated by the at least one fan (see Fig. 7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steve S TANENBAUM/Examiner, Art Unit 3763